W. SHARP, Judge.
Rivero appeals from his sentences imposed after a jury convicted him of delivery of cocaine,1 and possession of a controlled substance.2 He received concurrent 15 and 25 year sentences, which departed above the permitted range under the guidelines. The reason given for departure was:
Defendant released from DOC on 10/6/88 after serving 2Vh years for deliv*428ery of cocaine and committed this offense of delivery of cocaine on 10/29/88, less than 30 days after released.
Although this court has held that the commission of one offense shortly after release from prison may be relied upon as establishing (in part) a persistent pattern of criminal activity,3 nevertheless, the trial judge must still find a pattern of criminal conduct exists.4 Here, the trial judge merely finds temporal proximity of the two offenses. That is not enough to constitute a “persistent pattern.” Because we cannot assume that the trial judge found a persistent pattern, we vacate the sentence and remand for the purposes of clarification. Brown v. State, 570 So.2d 1070 (Fla. 5th DCA 1990).
VACATE SENTENCE; REMAND.
GRIFFIN, J., concurs.
GOSHORN, J., dissents without opinion.

. § 893.13(l)(a)(l), Fla.Stat. (1987).


. § 893.03(2)(a), Fla.Stat. (1987).


. Lipscomb v. State, 15 F.L.W. 2227, 1990 WL 127340 (Fla. 5th DCA September 6, 1990).


. Dodd v. State, 570 So.2d 1013 (Fla. 5th DCA 1990).